PER CURIAM:
In this claim, submitted for decision upon the pleadings, claimant seeks payment of the sum of $1,174.37 for processing and postage costs incurred as the result of respondent’s erroneous reporting of registered vehicles in West Virginia.
As the respondent admits the validity and amount of the claim, and sufficient funds remained in its appropriation for the fiscal year in question from which the obligation could have been paid, the Court makes an award of $1,174.37 to the claimant.
Award of $1,174.37.